UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE DESHON ARNOLD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:15-cr-00122-H-1)


Submitted:   November 22, 2016             Decided:   December 8, 2016


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, Greenville, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maurice       Deshon          Arnold    pled       guilty,         pursuant       to    a     plea

agreement, to possession of a stolen firearm, in violation of 18

U.S.C. § 922(j) (2012).                   The district court sentenced Arnold to

93 months’ imprisonment, giving Arnold credit for time served in

state   custody      on       an       undischarged      term      of    imprisonment.              The

court   ordered         Arnold’s         sentence      to    run    consecutively             to    the

remainder of his state sentence.                        Arnold challenges the court’s

decision    to     impose          a    consecutive      sentence,         arguing          that    the

court erred in its application of the Sentencing Guidelines and

failed to provide a sufficient explanation for its decision.

Finding no reversible error, we affirm.

     We     review        a    sentence          for     procedural         and    substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Berry, 814 F.3d 192, 194-95 (4th Cir. 2016).                                  In determining

whether    a   sentence            is    procedurally        reasonable,          we    consider,

among     other     factors,             whether       the   district        court          properly

calculated        the     defendant’s            advisory          Guidelines          range        and

adequately explained its chosen sentence.                           Gall, 552 U.S. at 51.

We review a district court’s decision to impose a concurrent or

consecutive sentence for abuse of discretion but review de novo

whether     the     district             court     properly        applied     the          relevant



                                                   2
Guidelines.       United States v. Puckett, 61 F.3d 1092, 1097 (4th

Cir. 1995).

       While      some     of     the      conduct         resulting     in      Arnold’s

undischarged state sentence was included in the relevant conduct

for    the     instant    offense,      the       conduct    resulting     in   Arnold’s

conviction       for    negligent      child       abuse    causing    serious      bodily

injury was not.          Accordingly, the district court had discretion

to     order    Arnold’s       sentence     “to     run     concurrently,       partially

concurrently, or consecutively to the prior undischarged term of

imprisonment to achieve a reasonable punishment for the instant

offense.”        U.S. Sentencing Guidelines Manual § 5G1.3(d), p.s.

(2015); see USSG § 5G1.3 cmt. n.2(A) (providing that § 5G1.3(b)

applies and concurrent sentence is appropriate when “all of the

prior offense is relevant conduct to the instant offense”).                               We

also     conclude        that    the      court      adequately        considered        the

appropriate factors in deciding whether and to what extent to

run    Arnold’s       sentence    consecutively        to    the   remainder        of   the

undischarged state sentence and that its explanation for its

chosen sentence was sufficient.                   See 18 U.S.C. § 3584(b) (2012)

(referencing 18 U.S.C. § 3553(a) (2012)).

       Accordingly, we affirm the district court’s judgment.                             We

dispense       with     oral     argument      because       the   facts      and    legal




                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4